Citation Nr: 0207495	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a back wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's service-connected back wound is currently 
asymptomatic.

3.  The veteran's current complaints of pain and 
complications are caused by disabilities unrelated to the 
service-connected back wound.      


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a back 
wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The Board finds that although the VCAA was enacted 
during the pendency of this appeal and was not considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met, as described below.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of the reasons and bases as to 
why there is no prejudice to the veteran).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision, statement 
of the case, and numerous supplemental statements of the case 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim, and the Board notes that the claims file 
contains all relevant medical records, including the 
veteran's service medical records and post-service medical 
records.  The Board also observes that the veteran was 
provided with VA examinations in December 1997, May 1999 and 
January 2001 to assess the severity of his service-connected 
back wound disability.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  Accordingly, the Board concludes that the veteran's 
appeal is ready for disposition.

The record shows that in March 1955, the RO granted the 
veteran service connection for residuals of a back wound and 
assigned a noncompensable rating, effective January 1955.   

Service medical records indicate that the veteran suffered a 
penetration wound in his back from mortar shell fragments due 
to enemy action in December 1944.  The fragments were removed 
and the veteran was treated with sulfur powder and dressing.  
The diagnosis was a slight wound; no surgery indicated.  
Following treatment, the veteran resumed his duty in Belgium 
and remained in the infantry.  Service medical records did 
not reference further treatment involving the back wound.  
Separation examination in November 1945 reflected that the 
veteran had been wounded in action on the back right shoulder 
in December 1944, but the record was negative for subjective 
complaints or objective findings of residuals from the back 
wound.   

Following service, the veteran was hospitalized at a VA 
hospital between January 1955 to February 1955, for an 
inguinal hernia.  On examination, it was noted that the 
veteran had sustained a small soft tissue shrapnel wound to 
the back.  The shrapnel entered the back about the level of 
the 8th thoracic spine, approximately 3 inches to the right 
of the midline.  The shrapnel was removed shortly after it 
was sustained.  The veteran reported no residual difficulty 
from the shrapnel.  Objective findings showed no deformity or 
limitation of motion.  There was a scar 1-inch in length.  It 
was well healed and non-tender.  The diagnosis was shrapnel 
wound in the back; no residuals.  There were no medical 
records between February 1955 and March 1988.  

Private medical records from March 1988 show that the veteran 
received treatment for complaints of pain in his right 
shoulder.  The veteran stated that he had a shrapnel wound in 
1944 to the right shoulder and had multiple repeat injuries 
since that time.  In the fall of 1987, while digging 
postholes, he began having severe pain in the right shoulder 
and had pain since.  Most of the pain was associated with an 
aching quality about the entire shoulder and necessitated him 
raising his own arm.  Examination indicated that all the pain 
was located over the lateral aspect of the joint at the 
insertion of the deltoid into the proximal humerus.  X-rays 
revealed no evidence of a fracture or degenerative change at 
the glenohumeral joint.  The diagnosis was probable rotator 
cuff tear of the right shoulder.  An arthrogram was performed 
in March 1988, confirming that the findings were consistent 
with a rotator cuff tear.  In April 1988, the veteran 
received surgery to repair the right rotator cuff tear.  
Post-surgery examinations through May 1988 showed excellent 
range of motion of the shoulder and that the veteran was to 
begin physical therapy in June 1988.

Private medical records from July 1992 through April 1997 
reveal that the veteran had complaints of pain in the right 
shoulder area in April 1997 and received an injection.  Other 
treatment during this time was for medical issues unrelated 
to this case.    

VA examination of the back wound in December 1997 indicated 
that the veteran expressed subjective complaints of pain in 
the shoulder medial to the right scapula with radiation 
sometimes into the arm.  The examiner did not have the 
veteran's medical records or C-file for his review.  The 
veteran stated that original treatment was the removal of the 
shrapnel and subsequent treatment was a single injection to 
the area one-year ago with little help.  There were no flare-
ups, exacerbations or remissions.  He had not lost use of the 
right arm.  Examination around the area of the wound showed 
"absolutely no evidence of any scarring at all" and he had 
not lost function in the shoulder.  There was no objective 
sign of pain with use of the arm.    X-ray of the rights 
shoulder revealed moderate degenerative changes in the AC 
joint and shoulder joint, but no foreign bodies or shrapnel 
were noted.  The diagnosis was that no scar was noted in the 
area of the injury.  

James R. Dehlin, M.D. provided VA with a statement dated May 
1998, indicating that since the veteran suffered a shrapnel 
wound to his right shoulder during World War II, he had 
residual pain and complications with his right arm and hand.  
Dr. Dehlin stated that the pain had been present off and on 
since the original injury.  He also stated that the veteran 
had recently experienced increased pains in this region and 
was given an injection into his shoulder in December 1997.  

Kent E. Anderson, M.D. also provided VA a statement dated 
June 1998, stating that upon examination, he found an area of 
tenderness near the medial border of his right shoulder blade 
and between his shoulder blades.  Dr. Anderson noted that the 
veteran suffered pain and itches at times in the area with 
abnormal sensations as if something was crawling.  Dr. 
Anderson reported that in December 1997, Dr. Dehlin injected 
the most tender point area, which helped some.  The doctor 
noted that the veteran had prior surgery on his right 
shoulder and was found to have a small rotator cuff tear that 
was repaired with good results.  Examination revealed that 
near the medial aspect of the right shoulder blade there is 
an area where he describes discomfort, but it was not point 
localized that day.  The shoulder blade itself seemed to move 
adequately.  His shoulders had crepitation with motion.  The 
diagnosis was local pain/myofascial pain between the shoulder 
blades where he had previous shrapnel injury to soft tissue.  
The plan was to give the veteran non-steroidal anti-
inflammatory drugs (NSAIDS), such as Naprelan, to ease some 
of the discomfort.  Dr. Anderson noted that the veteran 
maintained that the scar from the metal was causing his pain.  
The doctor opined that this could likely be the cause of the 
pain.      

The same doctor who examined the veteran in December 1997 
performed a VA examination in May 1999.  The doctor noted 
that he reviewed the medical records and the veteran's C-
file.  The veteran stated that that there has been absolutely 
no change in his symptoms since his last examination.  
Examination of the upper back revealed no visible scar tissue 
and no palpable scar tissue.  The veteran did have a trigger 
point along the upper medial scapular border near the 
scapular spine.  Pressure on this trigger point causes some 
shooting into the right shoulder.  Right shoulder range of 
motion is completely unhindered.  The diagnosis was 
myofascial syndrome.  The examiner noted that it was his 
opinion that it was "at least as likely as not that the 
veteran's back wound may be contributing to the residual pain 
and complications in his upper right arm."       

In November 1999, Dr. Dehlin provided VA a second statement, 
indicating that the veteran was able to only put his arm to a 
90-degree angle and with this had pain and was unable to hold 
up his arm.  He stated that the veteran had a severe 
disability with this and was unable to do any lifting, 
pulling, etc., and had significant loss of muscle function.  
The veteran was treated with antinflammatory drugs and 
injections with little relief.  Dr. Dehlin opined that the 
veteran's present pain and complications in his shoulder were 
a residual of his injury and that he has been having pains 
and ongoing problems since his injury.

In December 1999, Dr. Anderson also provided VA with his 
second statement, finding that the veteran had fairly 
localized pain near the medial border of his right upper 
scapula, directly in the area where he had a scar from the 
wound.  His pain was thought to be secondary to the 
underlying scar and inflammation caused by the projectile 
injury.  It was fairly disabling for him.

A VA examination was performed in January 2000.  The examiner 
reviewed the C-file and 1997 X-ray of the veteran's shoulder, 
but there was no medical record.  The examiner noted in his 
report that after discharge from service, the veteran worked 
for 25 years as a weldor in Michigan.  He retired at age 57 
in 1984 and did not have any sick leave or medical issues 
from his right service-connected shoulder injury.  As part of 
the veteran's relevant medical history, the examiner 
referenced the 1955 VA examination, the prior rotator cuff 
tear repair operation, treatment records from Dr. Dehlin and 
Dr. Anderson and the fact that the veteran started having 
pain in his right shoulder two years ago.  

The veteran complained of a shooting pain localized to the 
medial border of the right scapula.  He stated that when he 
moved the right arm or picked up things from the floor he 
experienced increased pain, but he had constant pain.  He had 
difficulty shaving, putting socks on and needs assistance to 
dry his back.  If he raised the right shoulder more than 90 
minutes, he had a significant pain.  He also had difficulty 
holding an object more than 3-4 lb. with the right arm.  
Examination revealed that the right shoulder deltoid muscle 
had right atrophy compared to the left shoulder.  There was 
no heat or swelling of the right shoulder.  The examiner 
noted that the veteran had basically four operation scars in 
the dorsum.  Range of motion consisted of flexion 170 
degrees; extension 45 degrees; abjuction 170 degrees; 
adduction 30 degrees; external rotation 70 degrees; internal 
rotation 45 degrees.  These are all active range of motion.  
Passively, the veteran was slightly better, such as flexion 
175, abduction 175, external rotation 80 and internal 
rotation 50.

The examiner concluded that the veteran showed a slightly 
limited range of motion  and slight muscle atrophy of deltoid 
of the right side.  X-rays of the both shoulders showed 
slightly advanced degenerative changes on the right compared 
to the left.  The examiner's impression was that "[b]ecause 
of the right shoulder rotator cuff tear history and mild 
degenerative arthritis of the right shoulder, [the veteran] 
has limited range of motion and pain and tenderness in the 
right shoulder."  The examiner did not see any evidence that 
the veteran had a disability of the right shoulder due to the 
service-connected injury after service.  The examiner 
remarked that the pain started about two years ago and was 
most likely due to the rotator cuff tear residual and the 
mild right shoulder arthritis.  Both were not service 
connected and were not aggravated by the service connection 
injury.    

Dr. Dehlin provided a third statement dated December 2000.  
Dr. Dehlin reiterated his earlier findings, as stated in the 
November 1999 statement, but added that the veteran's present 
pain and complications to the shoulder are a residual of the 
nerve damage done to his shoulder by his injury.              

The veteran's claim for increased rating currently on appeal 
was dated March 1997.  The Board takes note of the fact that 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for muscle injuries have been changed, effective 
July 3, 1997.  See 62 FR 30235, June 3, 1997.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  After reviewing the regulations in effect at the 
time of the veteran's claim and the changes effective July 3, 
1997, the Board finds that the July 3, 1997 amendments did 
not substantively change the criteria pertinent to the 
veteran's disability, but rather added current medical 
terminology and unambiguous criteria.  

Diagnostic Code 5301 addresses upward rotation of scapula 
(elevation of arm above shoulder level.  Extrinsic muscles of 
shoulder girdle: (1) Trapezuis; (2) levator scapulae; (3) 
serratus magnus.  The current noncompensable rating is in 
effect on account of slight disability, dominant extremity.  
38 C.F.R. § 4.73, Diagnostic Code 5301.  Diagnostic Code 5301 
also provides for ratings of 20 and 30 percent when the 
disability is moderate or moderately severe, respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5301.

VA regulation provides guidelines to help ascertain the 
degree of severity of a service-connected muscle injury 
disability.  In this regard, it is noted that, under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries are to be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

Under 38 C.F.R. § 4.56(d)(2), the criteria for classifying a 
muscle injury as slight are as follows:

(i)	Type of injury:  Simple wound of muscle without 
debridement of infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

Under 38 C.F.R. § 4.56(d)(3), the criteria for classifying a 
muscle injury as moderate are as follows: 

(i) 	Type of injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) 	History and complaint:  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.

(iii) 	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

In this case, the medical records clearly show that the type 
of injury near the veteran's scapula does not reach the level 
of moderate disability under Diagnostic Code 5103.  Service 
medical records demonstrate a diagnosis of a slight 
penetration wound, treated with sulfur powder and dressing.  
There was no reference to a through and through or deep 
penetrating wound of short track from shrapnel fragment.  
There was also no reference to residuals of debridement or 
prolonged infection in the service medical records or the 
1955 VA examination.  In fact, the veteran reported in the 
1955 VA examination that he had no residual difficulty from 
the shrapnel and there were no clinical findings of deformity 
or limitation of motion.  The foregoing findings support the 
currently assigned noncompensable rating for slight muscle 
disability.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301. 

The medical evidence reveals that the veteran's current pain 
and complaints are not causally related to the service-
connected back wound.  The service medical records do not 
show that the veteran was suffering residuals from the back 
wound after initial treatment, during his remaining service 
time or upon separation from service.  As stated above, the 
1955 VA examination revealed that the veteran reported no 
residual difficulty from the shrapnel and there were no 
clinical findings of deformity or limitation of motion. 

The first medical records showing that the veteran complained 
of pain and complications where he related the problem to the 
service-connected back wound was in 1997, decades after 
service.  According to the examiner of the January 2000 VA 
examination, the veteran's pain and tenderness and limitation 
of motion of the right shoulder were due to the rotator cuff 
tear history and degenerative arthritis of the right 
shoulder; both were not service connected and were not 
aggravated by the service connection injury.  

Although Drs. Dehlin and Anderson opined that the veteran's 
right shoulder pain and complications involving range of 
motion, weakness and fatigue were related to his service 
connection wound, the medical opinion detailed in the January 
2000 VA examination report is more persuasive evidence 
because it explains the veteran's medical history with the 
current subjective complaints and clinical findings.  Drs. 
Dehlin and Anderson failed to address the basis of their 
findings, particularly in light of the fact that both the 
November 1945 service separation examination, and the 1955 VA 
examination did not reveal any subjective complaints or 
objective findings of residuals from the back wound.  
Additionally, Drs. Dehlin and Anderson fail to explain how 
the veteran's current pains and complications could be 
related to the service-connected back wound, when there are 
no medical records indicating subjective complaints involving 
the back wound until 1997, decades after service, and the 
record indicates that the veteran underwent surgery for a 
rotator cuff tear in 1988.  

The opinion stated in the May 1999 VA examination report is 
also unpersuasive.  While the examiner diagnosed the veteran 
with myofascial syndrome and opined that it was at least as 
likely as not the veteran's back wound may be contributing to 
the residual pain and complications in his upper right arm, 
the examiner's objective findings contradict this conclusion.  
The examiner found no visible scar tissue and no palpable 
scar tissue during either the May 1999 or December 1997 
examination. In fact, the same examiner found in December 
1997 that the veteran had no scar noted in the area of the 
injury.  Moreover, neither examination revealed any loss of 
function in the shoulder area or any objective sign of pain 
with use of the arm.  Furthermore, the VA examiner, similar 
to Drs. Dehlin and Anderson, failed to address the basis of 
his findings in light of the medical history as described 
above.

As such, when the medical evidence is evaluated under VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a compensable evaluation based on 
Diagnostic Code 5301.  

As for other Diagnostic Codes, the Board notes that since the 
evidence is more persuasive that the veteran's pain and 
complications are caused by disabilities unrelated to the 
service-connected back wound, the Board can find no 
Diagnostic Code under which to grant a compensable rating.  
The Board notes the veteran's contentions in his October 1997 
statement, that he has itching and pain in the scar area.  
Moreover, the Board notes that in Dr. Anderson's June 1998 
statement, he commented that it was likely that the veteran's 
pain could be from the scar from the metal fragments, as the 
veteran contended.  However, in the December 1997 VA 
examination, the examiner was clear that there was no 
evidence of scarring in the area where the veteran had been 
wounded in service.  Rather, in the May 1999 VA examination, 
the evidence reflects that the veteran has a small scar from 
rotator cuff surgery in 1988.  In the absence of evidence of 
scarring related to the veteran's service-connected back 
wound, there is no basis for a compensable rating for any 
scarring.  

The nature of the original disability has been reviewed, as 
well as the functional impairment, which can be attributed to 
pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As stated above, the Board finds the 
evidence to be more persuasive that the veteran's current 
pain and complications are caused by disabilities unrelated 
to the service-connected back wound.  In other words, 
considering 38 C.F.R. §§ 4.40, 4.45 and DeLuca, a rating of 
10 percent or higher for the back wound is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  As such, the effect of the 
veteran's service-connected back wound disability on his 
earnings capacity is reflected in the current noncompensable 
rating.  Moreover, the objective findings of record do not 
support the notion that the back wound disability, alone, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Stated differently, there is no evidence 
of record demonstrating that the schedular criteria are 
inadequate to rate the veteran's left wrist disability in 
this case.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for a back wound 
disability is denied.         



		
F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

